Citation Nr: 1803471	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  10-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for hepatitis C.

2.  Entitlement to an initial rating in excess of 10 percent for cirrhosis of the liver, secondary to hepatitis C.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's hepatitis C did not result in daily anorexia, incapacitating episodes requiring treatment by a physician, or near-constant debilitating symptoms.

2.  Since the award of service connection, the Veteran's cirrhosis resulted in generalized weakness, fatigue, abdominal pain, hepatomegaly, occasional nausea or indigestion but has otherwise been stable.  

3.  The Veteran's service connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  During the appeal period, the criteria for a rating in excess of 40 percent for hepatitis C have not all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.114, DC 7354.

2.  Since the award of service connection, the criteria for a rating in excess of 10 percent for cirrhosis have not all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.114, DC 7312.

3.  The criteria for TDIU have not all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2008.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159.  In this regard, in statements received in April 2017 and October 2017 the Veteran confirmed that he had no further records to submit in support of his appeal.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations as discussed in further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of these claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  





II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

A.  Hepatitis C 

The Veteran's hepatitis C has been evaluated as 40 disabling pursuant to DC 7354 (with a separate rating for cirrhosis) as of September 28, 2007, the date of claim for increased rating.  38 C.F.R. § 4.114, DCs 7354-7312.
As an initial matter, the Board finds that DCs 7345 and 7312 do not apply to the Veteran's hepatitis C throughout the pendency of the appeal.  Specifically, DC 7345 applies to "chronic liver disease without cirrhosis."  Moreover, it specifically excludes hepatitis C.  As the record shows the Veteran has hepatitis C and the cirrhosis of liver, DC 7345 does not apply throughout the pendency of this appeal.  Further, DC 7312 does not apply to the Veteran's claim for an increased rating for hepatitis C because it applies to cirrhosis of the liver, which is evaluated below.

The Veteran's hepatitis C is evaluated under DC 7354, which is specific to that disorder.  In Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), the United States Court of Appeals for Veterans Claims (Court) held that when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  See also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  In the instant case, DC 7354 specifically addresses hepatitis C and the resulting symptomatology.  Therefore, the Board will proceed with the evaluation of the Veteran's hepatitis C under DC 7354.

Under DC 7354, a noncompensable rating applies where hepatitis C is nonsymptomatic.

A 10 percent rating applies where hepatitis C results in intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.

A 20 percent rating applies where hepatitis C results in daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A 40 percent rating applies where hepatitis C results in daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A 60 percent rating applies where hepatitis C results in daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.

A 100 percent rating applies where hepatitis C results in near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

Note (1) to DC 7354 directs that sequelae, such as cirrhosis or malignancy of the liver, should be evaluated under an appropriate DC, but the same signs and symptoms should not be used as the basis for evaluation under DC 7354 and under a DC for sequelae. 

Note (2) to DC 7354 provides that, for purposes of evaluating conditions under DC 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

In March 2008 a VA examiner found that the Veteran's hepatitis C manifested with fatigue, weight loss, and hemochromatosis.  He reported employment as a long distance truck driver but he had not worked since July 2007.  

In July 2009 a VA examiner found that the Veteran's hepatitis C manifested with daily fatigue and weight loss.  The resulting examination report indicates there was no malnutrition or anorexia and it was determined that hemochromatosis was not secondary to hepatitis C.  The Veteran reported he had not worked since July or August 2007 and was in receipt of social security benefits since September 2008.

In July 2013 a VA examiner found that the Veteran's hepatitis C manifested with occasional nausea or indigestion treated with Zantac.  There was no weight loss and no incapacitating episodes in the last 12 months because of liver problems.  It was indicated that he used to have fatigue but he had a heart attack in June 2013.  As a result he had two stents placed and currently reports feeling better with more energy.  The surgery occurred at a private medical facility in Pittsburgh.  The examiner noted he was a truck driver and laid off since February 2004.  He was next employed in July 2007 and has remained on social security disability since September 2008 for hepatitis C and other problems.  It was concluded that neither hepatitis C nor cirrhosis of the liver caused the Veteran to be unemployable as both conditions were stable.

A June 2017 hepatitis, cirrhosis and other liver conditions disability benefits questionnaire (DBQ) notes diagnosis of hepatitis C, hepatitis B, and cirrhosis of the liver manifested by daily fatigue, daily arthralgia, intermittent nausea, and hepatomegaly.  There were no incapacitating episodes due to the liver condition during the past 12 months.  Cirrhosis of the liver symptoms also included daily weakness.  The examiner concluded that the conditions do not impact the Veteran's ability to work.  Noting the liver condition may impede his ability to perform vigorous activity, the examiner opined that light duty or sedentary employment would not be problematic.

During the appellate term, VA treatment records show the Veteran was treated for hepatitis C and cirrhosis of the liver.  VA treatment records to include lab results indicate the condition is stabilized.  Treatment records are consistent with the findings documented on the VA examination reports.

The Board further finds that a rating in excess of 40 percent is not warranted at any time during the appellate term.  Specifically, the Veteran had daily fatigue, daily arthralgia, intermittent, but not daily, nausea or indigestion, and he did not have incapacitating episodes.  Consequently, a rating in excess of 40 percent is not warranted.

A higher evaluation of 60 percent is not warranted for hepatitis C unless the evidence shows daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly.  The most probative evidence of record, to include VA examinations and treatment records did not reveal such a level of severity for hepatitis C.

Furthermore, at no time during the appellate term has the Veteran been found to have daily anorexia, incapacitating episodes requiring bed rest and treatment by a physician, or near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

B.  Cirrhosis of the Liver

The Veteran's cirrhosis has been evaluated as 10 disabling pursuant to DC 7312 (with a separate rating for hepatitis C) as of September 28, 2007, from the date of claim.  38 C.F.R. § 4.114, DC 7312.

As an initial matter, the Board finds that DC 7345 does not apply to the Veteran's cirrhosis throughout the pendency of the appeal.  Specifically, DC 7345 applies to "chronic liver disease without cirrhosis."  As the record shows that the Veteran has cirrhosis of liver DC 7345 is inapplicable.

The diagnostic code for the Veteran's cirrhosis is DC 7312, which applies to that disorder.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015); Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).  Under DC 7312, a 10 percent rating applies where there are symptoms such as weakness, anorexia, abdominal pain, and malaise.

A 30 percent rating applies where there is portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss.

A 50 percent rating applies where there is a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis).

A 70 percent rating applies where there is a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks.

A 100 percent rating applies where there is generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis).

For purposes of evaluating conditions under diagnostic code 7312, "documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present."  38 C.F.R. § 4.114, DC 7312, Note.

In a December 2009 rating decision the RO awarded 10 percent rating effective September 28, 2007.  This determination was based on VA examinations in March 2008 and July 2009.

Turning to the evidence, a January 2007 ultra sound showed coarse and echogenic liver consistent with the fibrofatty infiltration.  A March 2008 VA examination report notes an April 2005 CAT scan of the abdomen conducted at the University Drive VA shows a normal liver.  

On VA examination in July 2009 the examiner diagnosed cirrhosis, with normal liver function and concluded the condition is secondary to hepatitis C.  There was also abdominal pain and weakness.  Notably, abdomen pain and weakness are separate and distinct symptoms, which support the 40 percent rating for service-connected hepatitis C. 
The July 2013 VA examination for hepatitis C indicates diagnosis of liver cirrhosis with no liver decomposition.  The examination report indicates February 2013 liver function tests were within normal limits and the examiner noted normal ranges have continued over the last few years.  It was noted that the liver condition appears unproblematic.  The examiner concluded the condition was stable and all liver function tests were up to date and within normal ranges.

As noted above, a June 2017 hepatitis, cirrhosis and other liver conditions DBQ cirrhosis of the liver manifested by daily fatigue, daily arthralgia, intermittent nausea, weakness, and hepatomegaly.  There were no incapacitating episodes due to the liver condition during the past 12 months.  

In light of the evidence above, the Board finds that higher rating is not warranted.  The evidence shows that the Veteran's cirrhosis of the liver is manifested by abdominal pain, weakness, daily fatigue, daily arthralgia, intermittent nausea, weakness, and hepatomegaly.  Otherwise the medical records and VA examination reports note liver function tests were within normal ranges.

For these reasons, and because the Veteran's cirrhosis of the liver was manifested by daily fatigue, daily arthralgia, intermittent nausea, and hepatomegaly, which were also manifestations of hepatitis C during this period that have been evaluated under DC 7354, and because the same manifestations of hepatitis C are not to be evaluated under the different diagnosis of cirrhosis of the liver, the criteria for an increased rating in excess of 10 percent for the Veteran's cirrhosis of the liver under DC 7312 were not met or approximated since the award of service connection, and an increased rating is not warranted.  See 38 C.F.R §§ 4.7, 4.14, 4.113, 4.114, DC 7354, Note (1).

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


C.  TDIU

Concerning the issue of a TDIU, as discussed in detail below, the evidence of record does not show that the Veteran is entitled to a TDIU due to service connected disability.  In so finding, the Board notes that the Veteran did not submit a formal application for increased compensation based on unemployability (VA Form 21-8940) indicating his employment history and education.  However, as discussed below, the Board finds that the evidence of record, to include the Veteran's reported history during VA examination, provides sufficient information in order to adjudicate the issue of TDIU on the merits.  The medical evidence also largely contemplates the Veteran's descriptions of symptoms and employment history.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under 38 C.F.R. 
§ 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in C.F.R. 
§ 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R.§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332(1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran has been granted service connection for the following disabilities: coronary artery disease, which has been evaluated as 60 percent disabling; hepatitis C, evaluated as 40 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; cirrhosis of the liver, evaluated as 10 percent disabling; and scar, left groin, evaluated as noncompensably disabling.  Thus, the remaining question, therefore, is whether any of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

Pertinent evidence of record includes VA examination reports, VA treatment records, and records obtained from SSA.  Notably, in an April 2017 statement, the Veteran reported he had no further evidence to submit to support the claim for TDIU.

Turning to the evidence, a determination letter from SSA dated in September 2007 documents the Veteran is in receipt of social security disability benefits for cirrhosis of the liver awarded in August 2007.

The Veteran reported in February 2004 that he was laid off from employment as a truck driver and had not worked for 11 months.

An April 2008 letter from M. A. S, LSW states that the Veteran is unable to work in his regular position as a truck driver due to service connected hepatitis C and also that he has been unemployed since August 2007 and receiving treatment since February 2008.  The clinician concluded that it was anticipated that this illness will probably cause future difficulties proving prohibitive to his future employment.

A September 2007 VA treatment record documents the Veteran's reports that he was employed as a truck driver for 30 years and his employer let him go last month.

A March 2008 treatment record for hepatitis C indicates the Veteran reported last working in his profession as a long distance truck driver in July 2007.  It is noted that prior to July 2007, due to interferon and rebetron treatments in the past, he had been off work for quite some time but then went back for a while.  The Veteran also reported that he had a pending application for social security benefits.

An August 2013 diabetes mellitus DBQ indicates the examiner determined the Veteran's diabetes did not impact his ability to work.  The examiner did not specify the Veteran's employment history but concluded that the Veteran had other nonservice-connected conditions, which may affect his ability to work to include obesity, COPD, hemochromatosis, tobacco use, hypertension, and low back pain.  

Similarly, an April 2014 ischemic heart disease DBQ indicates the examiner concluded that the Veterans heart condition does not impact his ability to work.

A June 2017 hepatitis, cirrhosis and other liver conditions DBQ indicates the examiner concluded that the conditions do not impact the Veteran's ability to work.  Noting the liver condition may impede his ability to perform vigorous activity, the examiner opined that light duty or sedentary employment would not be problematic.

Additionally, the June 2017 VA examinations include a medical opinion concerning the Veteran's service-connected disabilities.  Regarding employability for each service connected diagnosis the examiner opined there were some restrictions but the Veteran is capable of employment.  Specifically, concerning hepatitis C, the examiner opined that based on the risk of transmitting a blood borne pathogen to another it would be best that the Veteran is employed in the setting outside of that directly with patients.  Additionally, there would be no restrictions in the setting of employment based on having hepatitis C.

With respect to cirrhosis of the liver, the examiner concluded there would be no restrictions with employment although he may require periodic resting due to fatigability and or generalized weakness.

With respect to coronary artery disease, the examiner concluded that the Veteran's employment setting should consist of a low stress environment to inhibit circulating catecholamines to defend against stress on the heart.  The examiner also recommended against vigorous work activity suggesting moderate activity while working.

Finally, the examiner concluded that symptoms of diabetes mellitus and scarring on the left groin cause no functional impairment or limitations on employability.

The record establishes that the Veteran's service connected disabilities cause impairment in employment that involves interaction with others in a medical setting due to hepatitis C.  Additionally, his service-connected heart disability and liver disability may impede his ability to perform vigorous activity and he may require periodic resting due to fatigability and or generalized weakness.  However, the weight of the evidence, both lay and medical, does not indicate that employment consisting of no strenuous activity, in a low stress employment atmosphere, other than driving trucks long distance, is prevented by the Veteran's disabilities to include sedentary or light duty employment.

While the record reflects the Veteran's employment history until July 2007 consisted of a 30 year career driving trucks, the Veteran has also reported unemployability for reasons unrelated to impairment caused by service-connected disabilities but instead due to being laid off and "let go."

VA treatment records and examination reports note the Veteran sought treatment for his service-connected hepatitis C, cirrhosis of the liver, diabetes mellitus, and heart disabilities but the evidence of record to include the Veteran's reports shows that all symptoms and the level of disability would foreclose the possibility of Veteran engaging in extremely physical occupations requiring prolonged standing, as medical opinions recommend sedentary employment, or stressful environments, the evidence of record does not show that his disabilities prevent him from working in positions that require light physical activity or employment where he is allowed the ability to sit down, avoiding vigorous activity.

After a review of the evidence of record, the Board finds, the most probative evidence does not support the conclusion that the Veteran's service-connected disabilities prevents him from securing and following a substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki¸733 F.3d 1350 (Fed. Cir. 2013).

In light of the treatment records and medical opinions provided, the Board finds that, considering the record as a whole, the Veteran's claim for a TDIU is not warranted.  

Ultimately, the preponderance of evidence is against a finding that the impairment resulting from the Veteran's service-connected disabilities prohibits him from gainful employment.  The Board acknowledges the Veteran's service-connected hepatitis C, cirrhosis of the liver, diabetes mellitus, and heart condition disabilities result in weakness, fatigue, arthralgia, and limited physical work, but it does not prohibit light physical employment and sedentary employment.  The Veteran's background is not such that he is limited to hard physical labor jobs or jobs involving other than sedentary requirements.  As such, the Veteran's claim of entitlement to TDIU must be denied.

Finally, in September 2007, the Veteran was found disabled due to cirrhosis of the liver disability.  He is currently receiving Social Security Disability Insurance (SSDI) benefits from the SSA.  These records were considered in the Board's decision.  While probative, the award of SSDI does not guarantee entitlement to service connection for a disability.  

III.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  In this regard, the Board notes that the availability of higher schedular ratings plays no role in an extraschedular analysis and that it is inappropriate for the Board to deny extraschedular referral on this basis.  The Board finds that the Veteran's symptoms of hepatitis C and cirrhosis of the liver, are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  








(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating in excess of 40 percent for hepatitis C. is denied

Entitlement to an initial rating in excess of 10 percent for cirrhosis of the liver, secondary to hepatitis C, is denied.

Entitlement to a TDIU is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


